           Case 3:18-cv-03451-JST Document 40 Filed 01/16/19 Page 1 of 5




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2  kwesley@bgrfirm.com
   Eric C. Lauritsen (State Bar No. 301219)
 3  elauritsen@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 4 Los Angeles, California 90067
   Telephone: (310) 274-7100
 5 Facsimile: (310) 275-5697
 6 Attorneys for Plaintiff
   Atari Interactive, Inc.
 7
 8                                  UNITED STATES DISTRICT COURT
 9         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10
11 ATARI INTERACTIVE, INC.,                      Case No. 3:18-cv-03451-JST
                                                 [Related to Case Nos. 3:18-cv-03843-JST;
12                     Plaintiff,                3:18-cv-04115; and 4:18-cv-04949-JST]
13               vs.                             Hon. Jon S. Tigar
14 REDBUBBLE, INC.,                              NOTICE OF RELATED CASE
                                                 PURSUANT TO CIVIL L.R. 3-12;
15                     Defendant.                ADMINISTRATIVE MOTION TO
                                                 CONSIDER WHETHER CASES
16                                               SHOULD BE RELATED PURSUANT
     AND RELATED ACTIONS                         TO CIVIL L.R. 7-11; DECLARATION
17                                               OF ERIC C. LAURITSEN IN
                                                 SUPPORT
18
19
20
21
22
23
24
25
26
27
28
     1186848.1                                                       Case No. 3:18-cv-03451-JST
                                       NOTICE OF RELATED CASE
           Case 3:18-cv-03451-JST Document 40 Filed 01/16/19 Page 2 of 5




 1               Plaintiff Atari Interactive, Inc., (“Atari”) hereby respectfully submits this
 2 Notice of Related Case, Pursuant to Civil L.R. 3-12 and the required Administrative
 3 Motion to Consider Whether Cases Should be Related, Pursuant to Civil L. R. 7-11.
 4 I.            APPLICABLE STANDARD UNDER CIVIL L.R. 3-12
 5               Under Civil Local Rule 3-12, an “action is related to another when: (1) the
 6 actions concern substantially the same parties, property, transaction or event; and (2)
 7 it appears likely that there will be an unduly burdensome duplication of labor and
 8 expense or conflicting results if the cases are conducted before different Judges.”
 9 Civil L.R. 3-12(a).
10               Whenever a party knows or believes that an action may be related to an action
11 that is or was pending in the Northern District, such party “must promptly file in the
12 lowest-numbered case an Administrative Motion to Consider Whether Cases Should
13 be Related, pursuant to Civil L.R. 7-11.” Civil L.R. 3-12(b). That motion must
14 include: “(1) The title and case number of each apparently related case; [and] (2) A
15 brief statement of the relationship of the actions according to the criteria set forth in
16 Civil L.R. 3-12(a).” Civil L.R. 3-12(d).
17 II.           RELATED CASES
18               On July 2, 2018, Atari filed a Notice of Related Case Pursuant to Civil L.R. 3-
19 12 and Administrative Motion to Consider Whether Cases Should Be Related
20 Pursuant to Civil L.R. 7-11 (“First Motion to Relate Case”). In the First Motion to
21 Relate Case, Atari asked this Court to find Atari Interactive, Inc. v. Redbubble, Inc.,
22 Case No. 3:18-cv-03451-JST, filed on June 11, 2018, and Atari Interactive, Inc. v.
23 Zazzle, Inc., Case No. 3:18-cv-03843-SBA,1 filed on June 27, 2018, related on the
24 basis that both cases involve the same plaintiff and that most of the factual
25
     1
26       The case number for Atari Interactive, Inc. v. Zazzle, Inc. is now 3:18-cv-03843-
27 JST in light of this Court’s July 10, 2018 order granting the First Motion to Relate
28 Case.
     1186848.1
                                                     -1-                     Case No. 3:18-cv-03451-JST
                                          NOTICE OF RELATED CASE
           Case 3:18-cv-03451-JST Document 40 Filed 01/16/19 Page 3 of 5




 1 allegations, causes of action, legal issues, and legal arguments are the same. On
 2 July 10, 2018, this Court granted the First Motion to Relate Case.
 3               On July 16, 2018, Atari filed a second Notice of Related Case Pursuant to
 4 Civil L.R. 3-12 and Administrative Motion to Consider Whether Cases Should Be
 5 Related Pursuant to Civil L.R. 7-11 (“Second Motion to Relate Case”). In the
 6 Second Motion to Relate Case, Atari asked this Court to find Atari Interactive, Inc.
 7 v. TP APPAREL, LLC dba TeePublic; Brain Buster Enterprises, LLC dba
 8 TeePublic, Case No. 3:18-cv-04115-JD,2 filed on July 10, 2018, related to Atari
 9 Interactive, Inc. v. Redbubble, Inc. on substantially the same grounds. On July 25,
10 2018, this Court granted the Second Motion to Relate Case.
11               On August 23, 2018, Atari filed a third Notice of Related Case Pursuant to
12 Civil L.R. 3-12 and Administrative Motion to Consider Whether Cases Should Be
13 Related Pursuant to Civil L.R. 7-11 (“Third Motion to Relate Case”). In the Third
14 Motion to Relate Case, Atari asked this Court to find Atari Interactive, Inc. v.
15 SunFrog, LLC, Case No. 3:18-cv-04949-JSW,3 filed on August 15, 2018, related to
16 Atari Interactive, Inc. v. Redbubble, Inc. on substantially the same grounds. On
17 August 29, 2018, this Court granted the Third Motion to Relate Case.
18               Plaintiff now respectfully requests that this Court also find Atari Interactive,
19 Inc. v. Ooshirts, Inc., Case No. 3:19-cv-00264-WHO, filed on January 15, 2019 (the
20 “Ooshirts Case”), related to Atari Interactive, Inc. v. Redbubble, Inc. for the
21 following reasons:
22
     2
23       The case number for Atari Interactive, Inc. v. TP APPAREL, LLC dba TeePublic;
24 Brain Buster Enterprises, LLC dba TeePublic is now 3:18-cv-04115-JST in light of
25 this Court’s order granting the Second Motion to Relate Case.
     3
26       The case number for Atari Interactive, Inc. v. TP APPAREL, LLC dba TeePublic;
27 Brain Buster Enterprises, LLC dba TeePublic is now 3:18-cv-04949-JST in light of
28 this Court’s order granting the Third Motion to Relate Case.
     1186848.1
                                                     -2-                     Case No. 3:18-cv-03451-JST
                                          NOTICE OF RELATED CASE
           Case 3:18-cv-03451-JST Document 40 Filed 01/16/19 Page 4 of 5




 1               1.    Like the previously related cases, the Ooshirts Case involves the same
 2 plaintiff.
 3               2.    Most of the factual allegations, causes of action, legal issues, and legal
 4 arguments are the same in the Ooshirts Case and the previously related cases.
 5               The Ooshirts Case and the previously related cases all involve federal
 6 trademark and copyright infringement claims by Atari against corporate defendants
 7 that operate similar business models and provide similarly infringing products.
 8 Accordingly, there will be unduly burdensome duplication of labor and expense and
 9 a risk of conflicting results if the Ooshirts Case is litigated separately from the
10 previously related cases before a different judge.
11 III.          CONCLUSION
12               For the foregoing reasons, Plaintiff respectfully requests that this Court deem
13 Atari Interactive, Inc. v. Redbubble, Inc., Case No. 3:18-cv-03451-JST, and Atari
14 Interactive, Inc. v. Ooshirts, Inc., Case No. 3:19-cv-00264-WHO, related.
15
16 Dated: January 16, 2019                     BROWNE GEORGE ROSS LLP
17                                                Keith J. Wesley
                                                  Eric C. Lauritsen
18
19
                                               By:        /s/Eric C. Lauritsen
20                                                        Eric C. Lauritsen
21                                             Attorneys for Plaintiff Atari Interactive, Inc.

22
23
24
25
26
27
28
     1186848.1
                                                     -3-                    Case No. 3:18-cv-03451-JST
                                          NOTICE OF RELATED CASE
           Case 3:18-cv-03451-JST Document 40 Filed 01/16/19 Page 5 of 5




 1                           DECLARATION OF ERIC C. LAURITSEN
 2               I, Eric C. Lauritsen, declare and state as follows:
 3               1.    I am an attorney at law, duly admitted to practice before this Court and
 4 all courts of the State of California. I am an associate with Browne George
 5 Ross LLP, counsel of record for Plaintiff Atari Interactive, Inc. in this matter. I
 6 have firsthand, personal knowledge of the facts set forth below and if called as a
 7 witness could competently testify thereto.
 8               2.    A stipulation relating to Atari’s Administrative Motion to Consider
 9 Whether Cases Should Be Related could not be obtained because the defendants in
10 the putative related case, Atari Interactive, Inc. v. Ooshirts, Inc., Case No. 3:19-cv-
11 00264-WHO, have not yet appeared.
12               Executed this 16th day of January 2019, at Los Angeles, California.
13               I declare under penalty of perjury under the laws of the United States of
14 America that the foregoing is true and correct.
15
16                                                    /s/Eric C. Lauritsen
                                                      Eric C. Lauritsen
17
18
19
20
21
22
23
24
25
26
27
28
     1186848.1
                                                     -1-                     Case No. 3:18-cv-03451-JST
                                          NOTICE OF RELATED CASE
